Title: From George Washington to Brigadier General Alexander McDougall, 25 April 1777
From: Washington, George
To: McDougall, Alexander

 

Dear Sir
Head Quarters Morris Town 25th April 1777

Yours of yesterday came to hand late last Night. As I have heard nothing further of the Troops that embarked on the 20th I can only recommend it to you to keep a vigilant look out for them.
The detatchments that are to come on need not bring Camp Kettles with them, if they are wanted with you, as we have a sufficiency here.
I am so well convinced of the Justice of your Remark upon the necessity of Officers being constantly in the Feild with the Men that I shall order a sufficient Number of Horsemens Tents or small Marque’s for the Officers, they will then have no excuse for Absence, except want of health.
By the Returns which you inclose, I find four Captains and the Adjutant of Colonel Livingstons Regt absent upon Furlough, and fourteen privates of Colo. Cortlands. I am surprized that any Officer of a Regt should grant a furlough at this time, or that any Officer should ask it, and I therefore desire that both Officers and Men of all the Corps, on Furlough, may be called in, and no more granted, but upon most extraordinary Cases.
I beg that every Officer who can be spared for the recruiting Service, may be detatched for that purpose, and I shall be glad to know, whether the new Regulation of your State to encourage inlistments has had any effect.
In your Returns you say nothing of the Connecticut Militia; be pleased in your next to make a Return of them, and also of any Militia of your State that may be in Service.
I expect Capt. Sewarts Company of Colonel Cranes Regiment of Artillery will be at peekskill by this time, I desire they may come immediately forward, for I have not an Artillery Man here, but those belonging to the State of pennsylvania, who are much wanted upon the Delaware at this present time. Their State have called for them and I promised to releive them as soon as I possibly could. Genl Knox informs me that a Company of Colo. Lambs will be with you soon, if not already, and another Company of Colo. Cranes. I am Dear Sir Yr most obt Servt

Go: Washington


P.S. let the Returns of Militia be separate from those of the Continental.

